 


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

Venessa Meirs, as Personal               )
Representative of the Estate of          )
Scott Meirs, deceased,                   )
              Plaintiff,                 )
                                         )      No. 1:15-cv-866
-v-                                      )
                                         )      HONORABLE PAUL L. MALONEY
Linda Cashman,                           )
Eugene Murin, &                          )
Joseph Dirette,                          )
              Defendants.                )
                                         )

                                      JUDGMENT
         In accordance with the jury verdict returned and entered on Monday, October 15,

2018, and pursuant to Federal Rule of Civil Procedure 58, judgment hereby enters for

Defendants Linda Cashman, Eugene Murin, and Joseph Dirette and against Plaintiff Venessa

Meirs.

         IT IS SO ORDERED.

Date: October 18, 2018                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge




 
